Case 18-09108-RLM-11            Doc 481       Filed 05/10/19       EOD 05/10/19 19:48:04            Pg 1 of 3



                        IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION


    In re:                                                   Chapter 11
                            1
    USA GYMNASTICS,                                          Case No. 18-9108-RLM-11

                           Debtor.




        MOTION TO SHORTEN NOTICE ON DEBTOR’S MOTION FOR ORDER
     APPOINTING FRED C. CARUSO AS FUTURE CLAIMANTS’ REPRESENTATIVE

             USA Gymnastics, as debtor and debtor in possession in the above-captioned chapter 11

case (the “Debtor”), hereby moves (the “Motion”) for the entry of an order, substantially in the

form attached hereto as Exhibit A, pursuant to Rule 9006(c) of the Federal Rules of Bankruptcy

Procedure (the “Bankruptcy Rules”), Rule 9006-1(a) of the Local Rules of the United States

Bankruptcy Court for the Southern District of Indiana (the “Local Rules”), and section III.F of the

Case Management Procedures (as defined below), shortening notice on the Debtor’s Motion For

Order Appointing Fred C. Caruso As Future Claimants’ Representative (the “FCR Motion”), and

respectfully states as follows:

             1.    The Debtor has contemporaneously filed the FCR Motion, requesting that the Court
                                                                                                           2
enter an order appointing Fred C. Caruso as the Future Claimants’ Representative in this case.




1
  The last four digits of the Debtor’s federal tax identification number are 7871. The location of the Debtor’s
principal office is 130 E. Washington Street, Suite 700, Indianapolis, Indiana 46204.
2
  Capitalized terms used herein and not defined shall have the meanings given to them in the FCR Motion.
Case 18-09108-RLM-11          Doc 481     Filed 05/10/19      EOD 05/10/19 19:48:04         Pg 2 of 3



       2.       Because the Debtor seeks to commence, as soon as practicable, a mediation in

which the Future Claimants’ Representative is expected to participate, the Debtor requests that the

Court hear the FCR Motion on shortened notice.

       3.       Bankruptcy Rule 9006(c), Local Rule 9006-1(a), and section III.F of the case

management procedures appended to the Order Granting Debtor’s Motion For Order Establishing

Certain Notice, Case Management, And Administrative Procedures [Dkt. 213] (the “Case

Management Procedures”), permit the consideration of motions on shortened notice for cause.

       4.       The Debtor submits that cause exists to hear the FCR Motion on shortened notice

because the sooner the Future Claimants’ Representative is appointed, the sooner the parties can

commence and conclude the mediation. Courts frequently shorten notice periods when a debtor

identifies cause to do so. See e.g., In re Fayette Memorial Hospital Assoc., Inc., Case No. 18-

07762-JJG-11, Dkt. 206 (Bankr. S.D. Ind. Jan. 18, 2019); In re Scotty’s Holdings, LLC, Case No.

18-09243-JJG-11, Dkt. 93 (Bankr. S.D. Ind. Dec. 28, 2018); In re hhgregg, Inc., Case No. 17-

01302-RLM-11, Dkt. 1292 (Bankr. S.D. Ind. June 30, 2017).

       5.       Accordingly, consistent with Bankruptcy Rule 9006(c), Local Rule 9006-1(a), and

section III.F of the Case Management Procedures, the Debtor requests that the Court set the FCR

Motion to be heard at the next omnibus hearing on May 15, 2019 at 1:30 p.m. (prevailing Eastern

time), with an objection deadline of May 14, 2019 at 4:00 p.m. (prevailing Eastern time).

                                             NOTICE

       6.       The Debtor will provide notice of this Motion and any order entered hereon in

accordance with the Case Management Procedures and Local Rules 9006-1(d) and 9006-1(e). In

light of the nature of the relief requested herein, the Debtor submits that no other or further notice

is necessary.



                                                  2
Case 18-09108-RLM-11         Doc 481      Filed 05/10/19     EOD 05/10/19 19:48:04         Pg 3 of 3



       WHEREFORE, the Debtor respectfully requests entry of an order, substantially in the form

attached as Exhibit A, granting the relief requested in this Motion and granting such other relief as

is just and proper.

Dated: May 10, 2019                                   Respectfully submitted,

                                                      JENNER & BLOCK LLP

                                                      By: /s/ Catherine L. Steege

                                                      Catherine L. Steege (admitted pro hac vice)
                                                      Dean N. Panos (admitted pro hac vice)
                                                      Melissa M. Root (#24230-49)
                                                      353 N. Clark Street
                                                      Chicago, Illinois 60654
                                                      (312) 923-2952
                                                      csteege@jenner.com
                                                      dpanos@jenner.com
                                                      mroot@jenner.com

                                                      Counsel for the Debtor




                                                 3
